493 F.2d 628
86 L.R.R.M. (BNA) 2128, 73 Lab.Cas.  P 14,505
H. G. FREEMAN et al., Plaintiffs-Appellants,v.GRAND INTERNATIONAL BROTHERHOOD OF LOCOMOTIVE ENGINEERS etal., Defendants-Appellees, Seaboard Coast LineRailroad Company, Intervenor.
No. 73-2998.
United States Court of Appeals, Fifth Circuit.
May 2, 1974.

Appeal from the United States District Court for the Southern District of Georgia; Alexander A. Lawrence, Chief Judge.
Alex L. Zipperer, Barnard M. Portman, W. Lance Smith, Savannah, Ga., for plaintiffs-appellants.
A. Pratt Adams, Jr., Savannah, Ga., Harold A. Ross, Cleveland, Ohio, for defendants-appellees.
John W. Weldon, Edward A. Charron, Jacksonville, Fla., Malcolm Maclean, Charles A. Edwards, Savannah, Ga., for Seaboard Coast Line R. Co.
Before BROWN, Chief Judge, and TUTTLE and SIMPSON, Circuit Judges.
PER CURIAM:


1
We are presented with another case involving the same issues previously decided in Cole v. Seaboard Coast Line R.R. Co., 4 Cir., 1971, 76 LRRM 2529 affirming E.D.Va., 1970, 76 LRRM 25281 and Wheeler v. Brotherhood of Locomotive Firemen and Enginemen, D.S.C., 1971, 324 F. Supp. 818.  The details of this case are set out in the District Court's opinion, Freeman v. Grand Int'l Bhd. of Locomotive Engineers, S.D.Ga., 1973, 375 F. Supp. 81.  Concluding that the result ordered by the District Court is correct, we affirm.


2
Affirmed.



1
 The decision of the Court of Appeals for the Fourth Circuit affirming the District Court was dated February 3, 1971, but has never been officially reported